Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of November 7, 2013, is among VWR RECEIVABLES FUNDING, LLC, a Delaware
limited liability company, as seller (the “Seller”), VWR INTERNATIONAL, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “VWR”), as servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrator (in such capacity, together with its
successors and assigns in such capacity, the “Administrator”), PNC, as issuer of
Letters of Credit (in such capacity, together with its successors and assigns in
such capacity, the “LC Bank”), PNC, as related committed purchaser (in such
capacity, together with its successors and assigns in such capacity, the
“Related Committed Purchaser”) and PNC as purchaser agent for the Market Street
Purchaser Group (in such capacity, together with its successors and assigns in
such capacity, the “Purchaser Agent”).

BACKGROUND

WHEREAS, the parties hereto entered into the Receivables Purchase Agreement as
of November 4, 2011 (as amended, supplemented or otherwise modified through the
date hereof, the “Receivables Purchase Agreement”);

WHEREAS, Market Street Funding LLC (“Market Street”) assigned all of its rights
under, interests in, title to and obligations under the Receivables Purchase
Agreement to PNC pursuant to an Assignment Agreement between Market Street and
PNC on October 30, 2013 (the “Assignment Effective Date”); and

WHEREAS, the parties hereto wish to amend the Receivables Purchase Agreement
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Receivables Purchase Agreement.

SECTION 2. Amendments to Receivables Purchase Agreement. Effective as of the
date hereof (unless otherwise noted below) and subject to the satisfaction of
the conditions precedent set forth in Section 4 hereof, the Receivables Purchase
Agreement is hereby amended as follows:

(a) The following new Section 1.1(d) is hereby added to the Receivables Purchase
Agreement immediately following existing Section 1.1(c):

“(d) Each of the parties hereto hereby acknowledges and agrees that from and
after the Assignment Effective Date, the Purchaser Group that includes PNC, as a
Purchaser Agent and as a Purchaser, shall not include a Conduit Purchaser, and
each request by the Seller for ratable Purchases by the Conduit Purchasers
pursuant to Section 1.1(a) shall be deemed to be a request that the Related
Committed Purchasers in PNC’s Purchaser Group make their ratable share of such
Purchases.”



--------------------------------------------------------------------------------

(b) The signature block as well as the notice information thereunder for Market
Street set forth on signature page S-5 of the Receivables Purchase Agreement are
hereby deleted in their entirety.

(c) The definition of “Purchase Limit” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Purchase Limit” means $175,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or otherwise in connection with any Exiting Purchaser, or
increased pursuant to Section 1.2(f). References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then outstanding Aggregate Capital plus the LC Participation Amount.

(d) The dollar amount referenced on PNC signature pages S-3 and S-4 of the
Receivables Purchase Agreement is hereby deleted and replaced with the following
dollar amount: $175,000,000.

(e) The definition of “Facility Termination Date” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby deleted in its entirety and replaced
with the following:

“Facility Termination Date” means the earliest to occur of: (a) November 4,
2016, (b) the date determined pursuant to Section 2.2 of this Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(c) of this
Agreement, (d) with respect to any Conduit Purchaser, the date that the
commitments of all of the Liquidity Providers of such Conduit Purchaser
terminate under the related Liquidity Agreement (it being understood and agreed
that the date set forth in the related Liquidity Agreement as the scheduled
“purchase termination date” (or other similar term) shall not be amended by the
applicable Purchasers and the related Liquidity Providers to be a date earlier
than November 4, 2016), and (e) with respect to any Purchaser Group, the date
that the Commitment of all of the Related Committed Purchasers of such Purchaser
Group terminate pursuant to Section 1.22.

(f) The following new defined term and definition thereof is hereby added to
Exhibit I to the Receivables Purchase Agreement in appropriate alphabetical
order:

“Assignment Effective Date” means October 30, 2013.

(g) The definition of “LIBOR Market Index Rate” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby deleted in its entirety and replaced
with the following:

“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar rate for
U.S. dollar deposits as reported on the Reuters Screen

 

2



--------------------------------------------------------------------------------

LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the applicable Purchaser Agent
from another recognized source for interbank quotation), in each case, changing
when and as such rate changes.

SECTION 3. Representations, Warranties and Enforceability. Each of the Seller
and Servicer hereby represents and warrants to the Administrator, Purchaser
Agent, LC Bank and Related Committed Purchaser, as of the date hereof, as
follows:

(a) the representations and warranties of the Seller and Servicer contained in
Exhibit III of the Receivables Purchase Agreement are true and correct in all
material respects on and as of the date hereof as though made on and as of such
date (except for representations and warranties which apply as to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date);

(b) no event has occurred and is continuing, or would result from this
Amendment, that constitutes a Termination Event or Unmatured Termination Event,
as set forth in Exhibit V of the Receivables Purchase Agreement; and

(c) (i) the execution and delivery by it of this Amendment, and the performance
of its obligations under this Amendment and the Receivables Purchase Agreement,
as amended hereby, are within its organizational powers and have been duly
authorized by all necessary action on its part and (ii) this Amendment and the
Receivables Purchase Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with their respective terms.

SECTION 4. Conditions Precedent. The effectiveness of this Amendment (the
“Amendment No. 4 Effective Date”) is subject to the satisfaction of all of the
following conditions precedent:

(a) The Administrator shall have received a fully executed counterpart of
(i) this Amendment and (ii) the Amended and Restated Fee Letter (the “Fee
Letter”) dated as of the date hereof among the Administrator, the Related
Committed Purchaser, the Seller and the Servicer.

(b) The Administrator shall have received such documents and certificates as the
Administrator shall have reasonably requested on or prior to the date hereof.

(c) The Administrator shall have received all fees and other amounts due and
payable to it under the Receivables Purchase Agreement and in connection with
this Amendment on or prior to the date hereof, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed on or
prior to the date hereof. To the extent such fees and other amounts have not yet
been invoiced, the Seller agrees to remit payment to the applicable party
promptly upon receipt of such invoice.

(d) No Termination Event or Unmatured Termination Event, as set forth in Exhibit
V to the Receivables Purchase Agreement, shall have occurred and be continuing.

 

3



--------------------------------------------------------------------------------

SECTION 5. Amendment. The Seller, Servicer, Administrator, Purchaser Agent, LC
Bank and Related Committed Purchaser hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Receivables Purchase
Agreement as of the Amendment No. 4 Effective Date, provided, however, that the
amendment in Section 2(a) and Section 2(g) of this Amendment shall apply to the
Receivables Purchase Agreement as of the Assignment Effective Date. Except as
amended by this Amendment, the Receivables Purchase Agreement remains unchanged
and in full force and effect. This Amendment is a Transaction Document.

SECTION 6. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 7. Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.

SECTION 8. Successors and Assigns. The terms of this Amendment shall be binding
upon, and shall inure to the benefit of, Seller, Servicer, the Administrator,
Purchaser Agent, LC Bank, Related Committed Purchaser and their respective
successors and permitted assigns.

SECTION 9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10. Governing Law and Jurisdiction. The provisions of the Receivables
Purchase Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.

SECTION 11. Ratification of Performance Guarantee. After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
VWR hereby ratifies and affirms the Performance Guaranty and acknowledges that
the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

VWR RECEIVABLES FUNDING, LLC,

as Seller

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President and Treasurer

 

   S-1    Amendment No. 4 to RPA       VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

VWR INTERNATIONAL, LLC,

as Servicer

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President and Treasurer

 

   S-2    Amendment No. 4 to RPA       VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator, Purchaser Agent and Related Committed Purchaser

By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President

 

   S-3    Amendment No. 4 to RPA       VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank

By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President

 

   S-4    Amendment No. 4 to RPA       VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date first written above:

VWR INTERNATIONAL, LLC,

as Performance Guarantor

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Vice President and Treasurer

 

   S-5    Amendment No. 4 to RPA       VWR Receivables Funding, LLC